Whitfield, J.
Sabio brought suit to enjoin the infringement of a trade mark and for an accounting and damages for the infringement. The transcript brought here does not show it, but it is conceded that a decree pro confesso was entered. Testimony was taken as to the protfis of the defendants made in the infringement, and a final decree awarded a permanent injunction and damages for the profits shown by the testimony.
It is contended that no infringement is proven; that as the proofs did not authorize an injunction there was no power to award damages; that the proofs do not warrant the damages allowed; and that the decree being-joint is erroneous.
The sufficient allegatiohs of the bill of complaint showing the infringement are admitted by the decree pro confesso. The confessed allegations of the bill warranted the injunction, and the proven profits allowed as damages are a proper incident to the injunction. The appellants are shown to be joint tort feasors in the infringement, and the joint decree against them is affirmed.
Shackleford, C. J., and Taylor, Cockrell and Hockbr, J. J., concur.